IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 58 MM 2016
                                         :
                  Respondent             :
                                         :
           v.                            :
                                         :
WILLIAM HENRY COSBY,                     :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2016, the Application for Stay is DENIED.